Case: 10-15640      Date Filed: 02/12/2013    Page: 1 of 19

                                                                            [PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           _________________________

                                   No. 10-15640
                            _________________________

    D.C. Docket Nos. 8:10-cv-01052-JDW-EAJ & 8:07-cr-00446-JDW-EAJ-1

CLIFFORD DARDEN,

                                                                    Plaintiff-Appellant,

                                         versus

UNITED STATES OF AMERICA,

                                                                   Defendant-Appellee.

                            _________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (February 12, 2013)

Before WILSON and HILL, Circuit Judges, and HUCK, * District Judge.

HUCK, District Judge:



*
  Honorable Paul C. Huck, Senior United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 10-15640     Date Filed: 02/12/2013    Page: 2 of 19

      We are called upon to consider a question that has important implications for

our Sixth Amendment jurisprudence: When reviewing an ineffective-assistance-of-

counsel claim, must the district court presume prejudice where defense counsel,

without consulting defendant, concedes that the prosecution has set forth enough

evidence to convict defendant of some of the offenses for which he was charged in

order to enhance defense counsel’s credibility when defending against the other

charges? On the specific facts presented here, we answer that question in the

negative.

      I.     Background

      Back in October 2007 Appellant Clifford Darden, a chef and former

professional basketball player, was indicted on two counts of obstructing

commerce by robbery, 18 U.S.C. §§ 1951, 1952, and two counts of brandishing a

firearm in connection with each robbery, 18 U.S.C. § 924(c)(1)(A). The source of

his troubles began on June 4, 2007.

      On that day a large black male wearing camouflage and brandishing a

firearm entered Kris and Pamela’s Market — a local convenience store in the

Tampa area. The gunman entered just as Kris and Pamela’s opened for business,

ordered the store clerk to the floor, and attempted to loot the cash register of its

contents. When attempting to open the register, the gunman encountered difficulty




                                           2
                  Case: 10-15640     Date Filed: 02/12/2013      Page: 3 of 19

and ordered the clerk to open it for him. The clerk complied, and the gunman

made off with approximately $300.

       Just one month later, on July 3, 2007, Darden and his co-conspirator Aaron

Hollins, paid an afternoon visit to Quick Stop — another Tampa convenience

store. Armed with a revolver, Darden ordered the store clerk to open the store’s

two cash registers. Darden and Hollins ran off with $2,000 in cash.

       Darden and Hollins soon realized they weren’t dealing with just any store

clerk. Armed with his own 9 millimeter handgun the store clerk pursued Darden

and Hollins, and exchanged fire with Darden near the store’s parking lot. Darden

was on the losing side of that battle, taking bullets to his arm and the side of his

body. His mobility impeded, Darden was soon apprehended by the store clerk.

When police arrived Darden spontaneously admitted to committing the robbery.

He did so again at the hospital.

       At trial, defense counsel faced a difficult decision: they could defend

vigorously against both robbery charges or, in the face of overwhelming evidence,

concede guilt as to the July 3 robbery to save credibility when defending Darden

against the June 4 robbery. Without consulting Darden, defense counsel chose the

latter option.1



1
  We assume for purposes of this appeal that defense counsel did not in fact consult with Darden
regarding the decision to strategically concede guilt as to the July 3 robbery.
                                               3
              Case: 10-15640     Date Filed: 02/12/2013   Page: 4 of 19

      During opening and closing statements defense counsel warned the jury that

the government’s intention in charging Darden for both robberies was to “buy a

guilty verdict, and get one free.” Defense counsel conceded that “[t]here is more

than enough evidence” to convict Darden of the July 3 robbery, but stressed that

the evidence “will not” be enough to “catapult a guilty verdict” for the June 4

robbery. To this end, defense counsel repeatedly juxtaposed the amount of

evidence the government was offering in connection with each robbery, and

warned that while “convenient” to convict Darden for both crimes, the jury should

avoid giving the government the “two-for-one” it was seeking. In other words,

defense counsel’s trial strategy aimed to gain the jury’s trust by candidly

acknowledging that there was enough evidence to convict Darden of the July 3

robbery, while aggressively arguing that the June 4 robbery evidence was, in stark

contrast, much weaker and insufficient to convict. Darden was convicted of all

counts.

      Darden sought to undo the result at trial and appealed the jury’s guilty

verdict. Unsuccessful but still undeterred, Darden collaterally attacked his

conviction under 28 U.S.C. § 2255, contending that he had been denied effective

assistance of counsel at trial. The district court denied the motion, and relevant for

our purposes, rejected Darden’s contention that under United States v. Cronic, 466

U.S. 648 (1984), defense counsel’s decision to concede guilt on one of the two


                                          4
                Case: 10-15640       Date Filed: 02/12/2013       Page: 5 of 19

robbery charges without first consulting him was presumptively prejudicial. The

district court instead analyzed Darden’s claim under the default framework the

Supreme Court adopted in Strickland v. Washington, 466 U.S. 668 (1984).

Applying that framework, the district court found that, in view of the

overwhelming evidence of Darden’s participation in the July 3 robbery, the result

of his trial would have been the same even without defense counsel’s concession

without consultation.

       Our job at this stage of the litigation is a limited one: to determine whether

the district court’s decision to analyze Darden’s ineffective-assistance-of-counsel

claim under Strickland v. Washington, rather than presume prejudice under Cronic

v. United States, was in error.2

       II.     Analysis

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his

defence.” U.S. CONST. amend. VI. The Supreme Court teaches us that the

criminal defendant’s right to counsel “is the right to the effective assistance of

counsel.” United States v. Gonzalez-Lopez, 548 U.S. 140, 147 (2006) (emphasis

added) (internal quotation marks & citation omitted). The right to effective
2
  We certified the following question: Whether the district court’s failure to apply the
presumption-of-prejudice standard, set forth in United States v. Cronic, 466 U.S. 648 (1984), to
Darden’s ineffective assistance of counsel claim constituted error in light of Florida v. Nixon,
543 U.S. 175 (2004) and Harvey v. Warden, Union Corr. Inst., 629 F.3d 1228 (11th Cir. 2011),
cert. denied Harvey v. Redish, 132 S. Ct. 577 (2011).
                                                5
              Case: 10-15640      Date Filed: 02/12/2013    Page: 6 of 19

assistance of counsel “is recognized not for its own sake, but because of the effect

it has on the ability of the accused to receive a fair trial.” United States v. Cronic,

466 U.S. 648, 658 (1984).

      The criminal defendant’s right to effective assistance does not mean he is

entitled to a trial free of mistakes. Because the limits of the right finds its source in

the Due Process Clause’s guarantee to a fair trial, “[c]ounsel cannot be

‘ineffective’ unless his mistakes have harmed the defense (or, at least, unless it is

reasonably likely that they have).” Gonzalez-Lopez, 548 U.S. at 147. To

determine whether counsel’s performance at trial fell below the level of

effectiveness the Sixth Amendment usually requires courts to apply the familiar

two-part test established in Strickland v. Washington, 466 U.S. 668 (1984).

      First, the defendant must show that his lawyer’s performance was

“deficient.” To do this, the defendant must overcome “a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional

assistance,” and show that it was objectively unreasonable. Id. at 687-89. Second,

the defendant must show that the lawyer’s deficiency caused prejudice to his

defense — i.e., there is a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id.

at 694.




                                            6
              Case: 10-15640      Date Filed: 02/12/2013    Page: 7 of 19

       The same day the Court adopted the Strickland framework, it also made

clear in United States v. Cronic that Strickland doesn’t apply where the accused is

denied counsel at a critical stage of trial or “counsel entirely fails to subject the

prosecution’s case to meaningful adversarial testing.” Cronic, 466 U.S. at 659.

When either occurs, the reviewing court presumes the defendant was prejudiced

and his conviction is in turn vacated. At issue in this case is whether defense

counsel failed entirely to subject the government’s case to meaningful adversarial

testing.

       The Supreme Court has twice revisited Cronic — first in Bell v. Cone, 535

U.S. 685 (2002), and later in Florida v. Nixon, 543 U.S. 175 (2004) — to clarify

when defense counsel “fail[s] to function in any meaningful sense as the

Government’s adversary,” Cronic, 466 U.S. at 666.

       In Bell v. Cone, the defendant collaterally attacked his sentence, contending

that his attorney’s failure to introduce mitigating evidence and waiver of final

argument at sentencing violated the Sixth Amendment. The question presented to

the Bell Court was whether defense counsel’s failure to “mount some case for life

after the prosecution introduced evidence in the sentencing hearing and gave a

closing statement,” Bell, 535 U.S. at 696 (citation and internal quotation marks

omitted), required that defendant’s ineffective-assistance-of-counsel claim should

be analyzed under Cronic rather than Strickland.


                                            7
              Case: 10-15640      Date Filed: 02/12/2013    Page: 8 of 19

      Because defense counsel’s alleged error was “not that [he] failed to oppose

the prosecution throughout the sentencing proceeding as a whole,” id. at 697, but

rather that “he failed to do so at specific points,” id., the Court held that Strickland

applied. The Court reaffirmed that only where defense counsel “entirely fails to

subject the prosecution’s case to meaningful adversarial testing,” id. (emphasis in

original), is Cronic the proper standard under which to analyze a defendant’s

ineffective-assistance-of-counsel claim. See Haynes v. Cain, 298 F.3d 375, 382

(5th Cir. 2002) (en banc), cert. denied, 537 U.S. 1072 (2002) (the Supreme Court

indicated in Bell that “when defense counsel pursue a strategy, even it involves

conceding certain elements or remaining inactive at specific points during the trial,

we will examine the effectiveness of their performance and the propriety of their

decisions under Strickland”) (citation omitted).

      Later in Florida v. Nixon, the Court emphasized just how narrow is the

Cronic exception to Strickland. There, the Court considered whether defense

counsel’s concession of guilt without defendant’s express consent in a capital case

in order “to concentrate the defense on establishing, at the penalty phase, cause for

sparing the defendant’s life,” was per se prejudicial. Nixon, 543 U.S. at 178.

      The Florida Supreme Court had held that defense counsel’s concession of

guilt was “presumptively inadequate” because it was the functional equivalent of a

guilty plea. Id. at 190. A unanimous Supreme Court rejected wholesale the


                                            8
              Case: 10-15640      Date Filed: 02/12/2013    Page: 9 of 19

Florida Supreme Court’s holding, observing that when a defendant pleads guilty he

loses all his trial rights — e.g., “whether to plead guilty, waive a jury, testify in his

or her own behalf, or take an appeal, id. at 187 — and “no proof by the prosecution

need be advanced,” id. at 188 (citing Boykin v. Alabama, 395 U.S. 238, 242-43

(1969)). The same isn’t true where defense counsel strategically concedes that

there is enough evidence to convict his client — the government must still advance

“competent, admissible evidence establishing the essential elements of the crimes

with which [the defendant] was charged.” Id. After concluding that a strategic

concession of guilt was not akin to a guilty plea, the Court then considered the

question whether defense counsel’s strategic concession of guilt should

nevertheless be evaluated under Cronic.

      As in Bell, the Court noted at the outset that Cronic’s presumption-of-

prejudice standard was “reserved for situations in which counsel has entirely failed

to function as the client’s advocate,” id. at 189. Defense counsel’s concession of

guilt, however, did not “rank as a ‘fail[ure] to function in any meaningful sense as

the Government's adversary.’” Id. at 190 (brackets in original) (citation omitted).

This is because defense counsel “may reasonably decide to focus on the trial’s

penalty phase, at which time counsel’s mission is to persuade the trier that his

client’s life should be spared.” Id. at 191. And “counsel cannot be deemed

ineffective for attempting to impress the jury with his candor and his unwillingness


                                            9
             Case: 10-15640      Date Filed: 02/12/2013    Page: 10 of 19

to engage in a ‘useless charade,’” id. at 192 (citing Cronic, 466 U.S. at 656-57

n.19). Thus, under Nixon, Cronic does not apply when defense counsel

strategically concedes guilt in a capital case in order to more credibly advance

defendant’s case for leniency during the penalty phase.

      While neither Cronic, Bell, nor Nixon directly addressed the question posed

to us here — whether defense counsel can strategically concede guilt to one set of

charges, when the evidence is overwhelming, in order to gain credibility and focus

the defense on the second, more winnable set of charges — their teachings lead us

inexorably to conclude that Cronic is not the proper standard under which to

evaluate defense counsel’s strategic concession.

      Any competent trial lawyer understands that in order to mount a successful

case before a jury, credibility must never be sacrificed. To retain credibility,

defense counsel must often make concessions that, viewed narrowly, may appear

detrimental to the client’s cause. But as the Supreme Court has acknowledged

“[b]y candidly acknowledging [defense counsel’s] client’s shortcomings, counsel

might . . . buil[d] credibility with the jury and persuade it to focus on the relevant

issues in the case.” Yarborough v. Gentry, 540 U.S. 1, 6 (2003) (citing J. Stein,

Closing Argument § 204, p. 10 (1992-1996) (“[I]f you make certain concessions

showing that you are earnestly in search of the truth, then your comments on




                                           10
              Case: 10-15640     Date Filed: 02/12/2013    Page: 11 of 19

matters that are in dispute will be received without the usual apprehension

surrounding the remarks of an advocate.”).

      This tried-and-true strategy applies not only to capital cases to preserve

credibility with the jury during the penalty phase, but also where, as here,

defendant faces an unwinnable battle against one set of charges brought against

him. Defense counsel would reasonably find it strategically advantageous to

concede guilt on those charges to preserve credibility in defending against the

others. This classic tactic dates back to the likes of Aristotle (“a speech should

indicate to the audience that the speaker shares the attitudes of the listener, so that,

in turn, the listener will respond positively to the views of the speaker”), Peter C.

Lagarias, Effective Closing Argument §§ 2.05-2.06, pp. 99-101 (1989), and

Clarence Darrow, who famously conceded his clients’ guilt during closing

argument in a capital case to save their lives at sentencing, see Clarence S.

Darrow, Closing Argument for the Defense in the Leopold-Loeb Murder Trial,

FAMOUS AMERICAN JURY SPEECHES 1086 (Frederick C. Hicks ed., Legal Classics

Library 1989) (1925).

      While the Eleventh Circuit has yet to consider whether defense counsel’s

concession of guilt is a viable trial strategy, our sister circuits have observed its

utility. These courts maintain that when counsel concedes a defendant’s guilt as a

“tactical decision, designed to lead the jury towards leniency on the other charges


                                           11
             Case: 10-15640     Date Filed: 02/12/2013    Page: 12 of 19

and to provide a basis for a later argument (to the judge) for a lighter sentence,”

such a “tactical retreat[]” is “deemed to be effective assistance,” United States v.

Tabares, 951 F.2d 405, 409 (1st Cir. 1991) (Breyer, J.) (citation and internal

quotation marks omitted); see also, e.g., United States v. Holman, 314 F.3d 837,

840 (7th Cir. 2002), cert. denied, 538 U.S. 1058 (2003) (“[w]e have held that

conceding guilt to one count of a multi-count indictment to bolster the case for

innocence on the remaining counts is a valid trial strategy”).

      We agree. Darden’s contention that Cronic applies anytime defense counsel

concedes guilt would force us to ignore — indeed, reject — the obvious benefits of

strategically conceding partial guilt. Under Darden’s theory defense counsel’s

concession as to the July 3 robbery amounts to a failure to subject the

prosecution’s case to meaningful adversarial testing. And only because the

government tried all the charges together does it make it seem otherwise.

      At best, Darden’s argument may have superficial appeal, but a closer

inspection reveals its defects. For starters, the argument fails to come to grips with

the fact that defense counsel conceded obvious guilt as to the July 3 robbery for the

express purpose of preserving credibility with the jury to focus on vigorously

defending the June 4 charges and therefore potentially save Darden from a 25-year




                                          12
              Case: 10-15640       Date Filed: 02/12/2013     Page: 13 of 19

increase in prison time. 3 Reviewing defense counsel’s concession of guilt in a

vacuum ignores this critical consideration. To do so would also be in substantial

tension with Bell and Nixon, which teach us to apply Strickland where counsel

failed to oppose the prosecution’s case only “at specific points” in a proceeding,

Bell, 535 U.S. at 697, and to apply Cronic only where “counsel has entirely failed

to function as the client’s advocate,” Nixon, 543 U.S. at 189.

       Here, it is readily apparent that defense counsel’s performance at trial was

more than adequate, and far from the sort the Supreme Court envisioned would

trigger Cronic’s presumption of prejudice. Defense counsel stressed at every

opportunity the lack of evidence against Darden in connection with the June 4

robbery, particularly in contrast with that of the July 3 robbery. Defense counsel

brought to the jury’s attention the fact that the state prosecutor declined to

prosecute Darden on the July 3 robbery as a result of insufficient evidence.

Defense counsel highlighted for the jury during closing argument the fact that the

June 4 robbery store clerk, in contrast to the July 3 robbery store clerk, could not

identify Darden as the perpetrator shortly after the crime in a photo lineup nor at

trial. Defense counsel directed the jury’s attention to the fact that the fingerprints

on the register didn’t match Darden’s. And, most importantly, defense counsel

3
  As the district court made clear, Darden faced a mandatory-minimum sentence of seven years’
imprisonment if convicted of just one of the firearm counts for which he was charged. But if
convicted of a second firearm charge, Darden was looking at a consecutive mandatory-minimum
term of twenty-five years’ imprisonment.
                                             13
               Case: 10-15640    Date Filed: 02/12/2013    Page: 14 of 19

repeatedly planted in each juror’s mind the possibility that the government was

hoping for a two-for-one — i.e., that the overwhelming evidence for the July 3

robbery would be enough to influence the jury to convict Darden of the unrelated

June 4 robbery. To this end, defense counsel repeatedly contrasted the sufficiency

of the evidence the government advanced against Darden for the June 4 and July 3

robberies. This strategy is effective not only in terms of putting into perspective

how thin the June 4 robbery evidence was, but also comports with the Supreme

Court’s lauding defense counsel in Nixon “for attempting to impress the jury with

his candor and his unwillingness to engage in a ‘useless charade,’” Nixon, 543

U.S. at 192.

      Against this background, Darden’s reliance on United States v. Swanson,

943 F.2d 1070 (9th Cir. 1991), is misplaced. There, defense counsel conceded at

trial that “there was no reasonable doubt regarding the only factual issues in

dispute,” id. at 1072 (emphasis) — that is, whether defendant committed the bank

robbery for which he was charged. The panel held that “[a] lawyer who informs

the jury that it is his view of the evidence that there is no reasonable doubt

regarding the only factual issues that are in dispute has utterly failed to ‘subject the

prosecution’s case to meaningful adversarial testing.’” Id. at 1074 (emphasis

added) (citing Cronic, 466 U.S. at 659). The Swanson panel thus applied the

Cronic’s presumption-of-prejudice standard. Notably, the panel made clear that


                                           14
              Case: 10-15640     Date Filed: 02/12/2013    Page: 15 of 19

“in some cases a trial attorney may find it advantageous to his client’s interests to

concede certain elements of an offense or his guilt of one of several charges.” Id.

at 1075-76. Swanson, in contrast to this case, did not fit that profile because, as

even the government conceded, there wasn’t “any strategy that can justify [defense

counsel]’s betrayal of his client.” Id. at 1075.

       In light of the certified question, supra note 1, we reach the related issue

whether Florida v. Nixon and Harvey v. Warden, Union Corr. Inst., 629 F.3d 1228

(11th Cir. 2011), cert. denied Harvey v. Redish, 132 S. Ct. 577 (2011), require us

to hold that defense counsel’s failure to consult with Darden regarding the

concession strategy triggers Cronic’s presumption-of-prejudice standard. We hold

that it does not.

       In Nixon, the Supreme Court maintained that “[a]n attorney undoubtedly has

a duty to consult with the client regarding ‘important decisions,’ including

questions of overarching defense strategy.” 543 U.S. at 187 (quoting Strickland v.

Washington, 466 U.S. 668, 688 (1984)); see also Strickland, 466 U.S. at 688

(“From counsel’s function as assistant to the defendant derive . . . the [] duties to

consult with the defendant on important decisions and to keep the defendant

informed of important developments in the course of the prosecution.”). From this,

Darden contends that when defense counsel doesn’t consult with his or her client

before strategically conceding guilt Cronic automatically applies. Put another way,


                                           15
             Case: 10-15640     Date Filed: 02/12/2013   Page: 16 of 19

Darden contends that the result in Nixon would have been different had defense

counsel not consulted with defendant before strategically conceding guilt.

      Darden overreads Nixon’s dicta. The Court has never retreated from its

holding in Cronic that only where defense counsel “entirely fails to subject the

prosecution’s case to meaningful adversarial testing,” should prejudice be

presumed. Nixon is no exception. There, the Court declined to apply Cronic

because defense counsel’s strategic concession did not “rank as a ‘failure to

function in any meaningful sense as the government’s adversary,’”

notwithstanding defendant’s failure to consent to the strategy. Nixon, 543 U.S. at

190 (internal brackets omitted) (quoting Cronic, 466 U.S. at 666). The Supreme

Court’s emphasis on whether defense counsel dutifully tested the government’s

case — rather than defendant’s failure to consent — is a telling indication that

while consultation with defendant is certainly among defense counsel’s duties, the

dereliction of that duty does not automatically prejudice the defendant.

      Darden ignores all this. He contends that under Nixon defense counsel’s

failure to consult with defendant before strategically conceding guilt automatically

triggers Cronic’s presumption-of-prejudice standard, even if defense counsel’s

strategy to concede guilt was a reasonable, even excellent one. If we accept

Darden’s contention we must also accept that Cronic can apply even in cases

where defense counsel subjected the government’s case to meaningful adversarial


                                         16
             Case: 10-15640     Date Filed: 02/12/2013   Page: 17 of 19

testing. Without further direction from the Supreme Court, we decline Darden’s

invitation to expand what the Court intended to be a limited exception to Strickland

— that applies only when the defendant is actually or constructively denied

effective assistance of counsel — into a broader, unintended exception.

      Darden suggests that the panel in Harvey v. Warden, Union Corr. Inst.

accepted his reading of Nixon. He’s incorrect. There, we considered, among other

things, whether defense counsel’s concession of guilt at the guilt phase of a capital

trial — without consulting his client — was enough to presume prejudice under

Cronic. Because AEDPA governed the defendant’s petition, the panel’s only task

was to decide whether the Florida Supreme Court’s decision to not apply Cronic

was contrary to or an unreasonable application of federal law.

      While the panel held that AEDPA deference foreclosed defendant’s claim,

see Harvey, 629 F.3d at 1251 (“The failing of Harvey’s argument lies not with its

logic, but with the deference we must afford the Florida Supreme Court under

AEDPA.”), it did note that Nixon can be read in one of two “compelling ways.”

Id. at 1251. On the one hand, the Supreme Court’s statement that “[a]n attorney

undoubtedly has a duty to consult with the client,” Nixon, 543 U.S. at 187,

“suggest[s] that consultation could be the key fact that requires Strickland

prejudice to be presumed under Cronic,” Harvey, 629 F.3d at 1251. On the other

hand, the fact that the Nixon Court went to pains to distinguish a guilty plea and


                                         17
             Case: 10-15640     Date Filed: 02/12/2013    Page: 18 of 19

concession strategy “suggests that consent is irrelevant for determining whether”

prejudice should be presumed. Id. And furthermore, “Cronic’s presumed

prejudice standard is only available in extreme circumstances ‘where counsel

entirely fails to subject the prosecution’s case to meaningful adversarial testing.’”

Id. at 1251 (quoting Cronic, 466 U.S. at 659). We are convinced the latter reading

is correct, and the former an unwarranted expansion of the Cronic exception.

      While we’re writing on a clean slate, we do have the benefit of the Ninth

Circuit’s decision in United States v. Thomas, 417 F.3d 1053 (9th Cir. 2005), cert.

denied, Thomas v. United States, 526 U.S. 1121 (2006). There, as here, defense

counsel strategically conceded that his client was guilty of one of the offenses for

which he was charged — without discussing the strategy with him — so that

counsel’s challenge to other charges appeared more credible. Id. at 1055. After

being convicted of all the charges brought against him, the defendant in Thomas

raised an ineffective assistance of counsel claim strikingly similar to that which

Darden raises here. Id. at 1055-56. The panel majority declined to apply Cronic

because defense counsel “had a sensible reason for not contesting [defendant]’s

participation in the [] robbery” for which there was overwhelming evidence against

him, id. at 1058, and observed that defense counsel’s “failure to consult and obtain

consent in and of itself does not render [his] strategic decision [to concede guilt]




                                          18
             Case: 10-15640    Date Filed: 02/12/2013   Page: 19 of 19

presumptively prejudicial.” Id. at 1059. We can find no reason to disagree with

the Ninth Circuit’s logic and holding.

         AFFIRMED.




                                         19